 432DECISIONSOF NATIONALLABOR RELATIONS BOARDBlade-Tribune Publishing CompanyandSan DiegoTypographicalUnion,Local 221,InternationalTypographicalUnion,AFL-CIO.Case21-CA-6808December 16, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn December 6, 1966, the National LaborRelations BoardissueditsDecisionand Order in theabove-entitledproceeding,'findingthattheRespondenthad engagedinandwas engaging incertain unfairlabor practices within themeaning ofSection 8(a)(1)and(5)of the National LaborRelationsAct,asamended,andordering theRespondentto cease and desist therefrom and takecertainaffirmativeaction including,inter alia,anorder that the Respondentbargainwith the Union.Thereafter, the United States Court of Appealsfor the Ninth Circuit issued a decision,2remandingtheinstantproceedingtotheBoardforreconsiderationof the propriety of thebargainingorder in view of the Supreme Court'sopinion inN.L.R.B. v. Gissel Packing Co. Inc.,395 U.S. 575.The Board duly considered the matterand, havingdecided to reconsider the 8(a)(5) finding and thebargainingorder in light of theGisselcase,supra,notified the parties on August 11, 1969, of itsdecisionto reconsider and invitedstatements ofposition. Statementsof position have been receivedfrom the Respondent, the Charging Party, and theGeneral Counsel.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, the1161 NLRB 1512'71LRRM 3104.'Respondentmoves for an order reopening the hearing of receivingaffidavits in lieu thereofIn support of itsmotion Respondent alleges achange in the ownership of Respondent,change in the location and mannerofRespondent'sproduction,andchanges in the bargaining unitcomplement.In view of our disposition herein,we find it unnecessary topass upon Respondent'smotionNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board, having reviewed the entire record inthis case' pursuant to the Court's remand, includingthe statements of position, makes the followingadditional findings and conclusions:In its original decision the Board found that: (1)theRespondent violated Section 8(a)(1) of the Actby asking employees whether they supported theUnion and what they thought of the Union, bysuggestingto3of the 24 unit employees thepossibility of a new benefit, and by changing oneunion adherent's work schedule; (2) the Union hereinvolved represented a majority of the employees inan appropriate unit as evidenced by dues paymentsand authorization cards.In its originaldecision theBoardadditionally found that the Respondent'srefusal to bargain with the Union was in bad faith,and thus violative of Section 8(a)(5) of the Act.Notwithstandingourearlierfindingthat theRespondent acted in bad faithin refusingto bargainwith the Union, we now find - in light of thestandards enunciated by the Supreme Court inN.L.R.B. v. Gissel Packing Co.,395 U.S. 575 -that the Respondent did not violate Section 8(a)(5)of the Act. In our view the 8(a)(1) violations, assummarized above, considered in the context inwhich they occurred as detailed more fully in theoriginalTrialExaminer's Decision, fall within thecategory described by the Court inGissel, supra,as"minor or lessextensiveunfair labor practices,which,because of their minimal impact on theelectionmachinery,willnot sustain a bargainingorder."Accordingly,we shall dismiss the 8(a)(5)allegationsof the complaint.'SUPPLEMENTAL ORDERBased on the foregoing, and the entire record inthiscase,theNationalLaborRelationsBoardorders that the 8(a)(5) allegation of the complaint inthis case be, and hereby is, dismissed.'Member Brown concurs in this result180 NLRB No. 56